Order filed October 22, 2015




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-14-00335-CR
                               01-14-00336-CR
                                 ____________

                      DAMION GENTRY, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 240th District Court
                         Fort Bend County, Texas
           Trial Court Cause No. 12-DCR-061920, 12-DCR-061921

                           AMENDED ORDER
         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 2,
State’s Exhibit 3, State’s Exhibit 9, State’s Exhibit 10, State’s Exhibit 37, and
Defendant’s Exhibit 1.

         The exhibit clerk of the 240th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 2, State’s Exhibit 3, State’s
Exhibit 9, State’s Exhibit 10, State’s Exhibit 37 and Defendant’s Exhibit 1, on
or before November 2, 2015. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State’s Exhibit 2, State’s Exhibit 3, State’s Exhibit 9, State’s Exhibit 10,
State’s Exhibit 37 and Defendant’s Exhibit 1, to the clerk of the 240th District
Court.



                                              PER CURIAM